Detailed action
Summary
1. The office action is in response to the application filed on 2/4/2020.
2. The IDS filed on 5/21/2020 are accepted and entered.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. The prior art fails to teach “…wherein calculating a voltage phasor for each terminal of the mixed line, wherein the calculation of the voltage phasor for a first terminal is performed using at least the voltage and current phasors obtained for one of a second terminal and a third terminal, and the current phasor obtained for the first terminal; and determining a section of the mixed line having the fault, based on the comparison of the calculated and obtained voltage phasors for each terminal; and controlling the switching device with a re-trip signal for protecting the mixed line, wherein the re-trip signal is generated based on the determination of the section with the fault.”

Dependent claims 2-7 allowable by virtue of their dependency.

Regarding claim 8. The prior art fails to teach “…wherein an phasor calculation module for calculating a voltage phasor for each terminal of the mixed line, wherein the calculation of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HA at al. (US 20190041448) disclose system and method for ground fault detection in a transformer isolated communication channel of a network device.

Naidu et al. (US 20200041562) disclose identification of faulty section of power transmission line.

Schweitzer, III et al. (US 20170102426) disclose electric power system monitoring using high frequency signals.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFEWORK S DEMISSE/Examiner, Art Unit 2838        

  /ADOLF D BERHANE/  Primary Examiner, Art Unit 2838